Cite as 2015 Ark. App. 608

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-568

JORDYN BILLINGSLEY                                 Opinion Delivered October 28, 2015
                                APPELLANT
                                                   APPEAL FROM THE JEFFERSON
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. JV-2014-299-4]

ARKANSAS DEPARTMENT OF                             HONORABLE LEON N. JAMISON,
HUMAN SERVICES                                     JUDGE
                    APPELLEE
                                                   AFFIRMED; MOTION GRANTED



                                RITA W. GRUBER, Judge

        In Billingsley v. Arkansas Department of Human Services, 2015 Ark. App. 348, counsel

for Jordyn Billingsley brought a no-merit appeal from the Jefferson County Circuit Court’s

2014 order adjudicating her infant son, D.B., dependent-neglected. We granted counsel’s

motion to withdraw and affirmed the adjudication. Id. Now before us is a no-merit appeal

from the circuit court’s subsequent order of April 6, 2015, terminating Billingsley’s parental

rights to the child and leaving custody with his father. See Linker-Flores v. Ark. Dep’t of

Human Servs., 359 Ark. 131, 194 S.W.3d 739 (2004); Ark. Sup. Ct. R. 6-9(i)(1) (2015).

Billingsley has been notified of her right to file pro se points for reversal but has not filed

points. See Ark. Sup. Ct. R. 6-9(i)(3) (2015).

       Counsel’s brief addresses the only rulings that were adverse to Billingsley in the present

case. Counsel concludes that any argument challenging the statutory grounds for terminating

Billingsley’s parental rights or challenging the best-interest finding would be wholly frivolous.
                                  Cite as 2015 Ark. App. 608

She also concludes that, although the court erred in sustaining an objection during particular

testimony, the ruling does not constitute reversible error because evidence overwhelmingly

supports the court’s decision to terminate Billingsley’s parental rights.

       Based on our examination of the record and the brief presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit motions in termination cases, and we hold that the appeal is without merit. We

affirm, by memorandum opinion, the order terminating Billingsley’s parental rights. See In

re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e)

(2015). Counsel’s motion to withdraw is granted.

       Affirmed; motion granted.

       GLADWIN, C.J., and HARRISON, J., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

       No response.




                                               2